Case 8:20-cv-01220-CJC-KES Document 49 Filed 08/03/20 Page 1 of 2 Page ID #:374




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. SACV 20-01220-CJC-KES                                        Date: August 3, 2020

 Title: Z.W., ET AL. V. UNITED STATES DEPARTMENT OF HOMELAND SECURITY, ET
        AL.



 PRESENT:

       HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Gabriela Garcia                                          N/A
        Deputy Clerk                                         Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                         None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER DENYING PLAINTIFFS’ APPLICATION
 FOR TEMPORARY RESTRAINING ORDER [Dkt. 16] AND AMENDED
 APPLICATION FOR TEMPORARY RESTRAINING ORDER [Dkt. 36] AND DENYING
 WITHOUT PREJUDICE DEFENDANTS’ MOTION TO DISMISS [Dkt. 45]

         On July 10, 2020, Plaintiffs—all of whom are graduate students studying at California
 universities on F-1 visas—brought this action seeking relief from the Guidance issued by the
 Department of Homeland Security’s Student and Exchange Visa Program (“SEVP”) on July 6,
 2020. (Dkt. 1 [Complaint].) The July 6 Guidance barred student visa holders from remaining in
 the United States during the upcoming fall semester if their universities cancelled in-person
 classes in response to the COVID-19 pandemic. Four days after filing suit, Plaintiffs applied for
 a temporary restraining order that would enjoin Defendants from implementing the July 6
 Guidance. (Dkt. 16 [TRO Application, hereinafter “TRO”].) Later that same day, however,
 Defendants rescinded the challenged Guidance. (Dkt. 18.) Defendants’ rescission of the July 6
 Guidance was finalized on July 24, 2020 when the United States Immigration and Customs
 Enforcement (“ICE”) issued updated guidance confirming that it will “abide by SEVP guidance
 originally issued in March 2020” which “enables schools and students to engage in distance
 learning in excess of regulatory limits due to the public health emergency generated by COVID-
 19.” (Dkt. 46-1 [July 24 Broadcast Message].)

         Now before the Court are Plaintiffs’ application for a temporary restraining order (TRO),
 Plaintiffs’ amended application for a temporary restraining order (Dkt. 36 [hereinafter “Amended
 TRO”].), and Defendants’ motion to dismiss, (Dkt. 45 [hereinafter “Mot.”].). Plaintiffs concede
Case 8:20-cv-01220-CJC-KES Document 49 Filed 08/03/20 Page 2 of 2 Page ID #:375



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SACV 20-01220-CJC-KES                                         Date: August 3, 2020
                                                                        Page 2

 that “a TRO is no longer necessary because the July 24 Guidance provides much of the relief
 sought in the TRO Application.” (Dkt. 48 [Opposition to Motion to Dismiss] at 1.)
 Accordingly, both the original TRO application and the Amended TRO application are
 DENIED.

        In their motion to dismiss, Defendants contend the rescission of the July 6 Guidance
 moots this action in its entirety and that it should be dismissed altogether. (See Mot.) Plaintiffs
 oppose that motion and request leave to amend their Complaint so that they can clarify the relief
 they continue to seek. (Id. at 3.) The Court finds that such amendments are necessary so that the
 operative pleading aligns with the current state of affairs. Accordingly, Defendants’ motion to
 dismiss is DENIED WITHOUT PREJUDICE. Plaintiffs are hereby ORDERED to file an
 amended pleading that sets forth the relief they continue to seek by August 14, 2020. The
 hearing on Defendants’ motion set for August 24, 2020 is hereby vacated and taken off calendar.


 jy

 MINUTES FORM 11
 CIVIL-GEN                                                                Initials of Deputy Clerk GGA
